DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “the presence of a pupil dilation response to the sound” (line 10-11) is vague and renders the claims indefinite. Claim cites “presenting to the subject sounds synchronized with…” (line 5), that indicating there are a plural sounds presenting to the subject. So it is unclear that which one of the sounds is “the sound” cited in line 11 of claim.

	Further, the term of “processing the images to measure pupil sizes” (line 9) is vague and renders the claims indefinite. Claim cites “recording images from a camera directed toward the subject” (line 7), however, directing a camera toward the subject does not assure that eyes of the subject are in a view field of the camera. Taking eye images of the subject is not specified in the claim. The process of “processing the images to measure pupil sizes” become unclear.

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 8 has the same undefined issues as that of claim 1.
 
Regarding claims 3, the term of “the animation” (line 2-3) is indefinite and lacks antecedent. Claim 3 depends on claim 1, but nowhere in claim 1 cites “an animation”.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Wetzel et al, “Infant and Adult Pupil Dilation in Response to Unexpected Sounds”; Developmental Psychobiology, 27 October 2015.

Regarding Claim 1, Wetzel teaches a method for measuring pupil dilation response to sound (abstract), the method comprising: 

presenting on a display to a subject a visually engaging video containing periodic changes (page 385, left col, line 1-4, During sound presentation participants watched a silent video. The video clip showed a female actor who played with toys and virtually interacted with the participants; --video has a frame rate); 

presenting to the subject sounds synchronized with the periodic changes of the video (fig. 1; Deviant sounds (pink noise, cry of a baby, phone ring, frequency deviant) were pseudo-randomly and rarely presented within a sequence of repeated simple standard sounds. Participants watched a silent video clip during the sound presentation; page 385, left col., line 6-24, The auditory stimuli were presented using Matlab. Sounds were presented via loudspeakers located to the left and right of the screen); 

recording images from a camera directed toward the subject, where the camera is sensitive to infrared wavelengths (page 385, left col., line 6-24, Pupil dilation was recorded by an infrared EyeLink 1000 (SR Research Ltd, Osgoode, ON, Canada) remote eye-tracker (250 Hz, sampling in 4 ms intervals), -- EyeLink 1000 comprising an infrared camera); 

processing the images to measure pupil sizes (see fig. 2, Changes in pupil dilation observed in response to all sound types); 

processing the measured pupil sizes to determine, statistically, the presence of a pupil dilation response to the sound (see figs. 2 and 3, abstract, line 1-15, Results demonstrate that the PDR is a sensitive tool for the investigation of involuntary attention to sounds in preverbal children; page 386, left col., line 1-15, Statistical Analysis; Mean amplitudes of changes of the PDR were tested in a mixed-model analyses of variance…).

Regarding Claim 2, Wetzel teaches the method of claim 1 wherein the visually engaging video is selected to have sufficiently constant luminance to avoid pupil responses to luminance changes (page 385, left col, line 1-24, During sound presentation participants watched a silent video. The video clip showed a female actor who played with toys and virtually interacted with the participants; The light intensity in the dimly lit lab was identical for all participants (approximately 400 cd/m2)).

Regarding Claim 3, Wetzel teaches the method of claim 1 wherein the visually engaging video is selected to be sufficiently engaging such that a child's gaze remains focused on the animation during a majority of a predetermined examination time (page 385, left col, line 1-24, During sound presentation participants watched a silent video. The video clip showed a female actor who played with toys and virtually interacted with the participants; (fig. 1; Deviant sounds (pink noise, cry of a baby, phone ring, frequency deviant) were pseudo-randomly and rarely presented within a sequence of repeated simple standard sounds. Participants watched a silent video clip during the sound presentation).

Regarding Claim 4, Wetzel teaches the method of claim 1 wherein the visually engaging video includes periodic patterns sufficiently repetitive to cause habituation (page 385, left col, line 1-4, During sound presentation participants watched a silent video. The video clip showed a female actor who played with toys and virtually interacted with the participants; --video has a repetitive frame rate).

Regarding Claim 5, Wetzel teaches the method of claim 1 wherein the sounds are selected to cause a pupil dilation response without causing a startle response (fig. 1; Deviant sounds (pink noise, cry of a baby, phone ring, frequency deviant) were pseudo-randomly and rarely presented within a sequence of repeated simple standard sounds; page 389, right col., line 36-50, each deviant sound was presented eight times only and the whole experiment lasted approximately 4 min without long lasting technical preparation or any discomfort for the child).

Regarding Claim 6, Wetzel teaches the method of claim 1 wherein processing the measured pupil sizes to determine the presence of a pupil dilation response comprises comparing pupil sizes in trial periods with test sounds against pupil sizes in trial periods without test sounds (fig. 1; Deviant sounds (pink noise, cry of a baby, phone ring, frequency deviant) were pseudo-randomly and rarely presented within a sequence of repeated simple standard sounds. Participants watched a silent video clip during the sound presentation; see fig. 2, Changes in pupil dilations for deviant sounds and simple standard sounds).

Regarding Claim 7, Wetzel teaches the method of claim 1 wherein processing the images to measure pupil sizes comprises tracking pupil location from frame to frame, extracting major and minor axes of the pupil, identifying head and eye movements, and adjusting pupil size and shape to compensate for the identified movements (page 385, left col., line 6-24, Pupil dilation was recorded by an infrared EyeLink 1000 (SR Research Ltd, Osgoode, ON, Canada) remote eye-tracker (250 Hz, sampling in 4 ms intervals); page 385, right col., line 6-45, Eye tracker pupil diameter digital counts were calibrated using the method suggested by Marchak and Steinhauer (2011) and converted to mm. Data were filtered with a 5-point moving average filter (--3 dB cutoff = 22 Hz, Marchak & Steinhauer, 2011). Data regions with diameter changes exceeding 5 mm/s within a 5-point moving window were marked as artifacts (Merritt, Keegan, & Mercer, 1994). Pupil diameter values smaller than 1mm or larger than 8 mm were marked as artifacts. Data regions including less than five consecutive samples between two regions marked as artifacts were also marked as artifacts. Data in regions marked as artifacts up to 1 s duration were interpolated using linear interpolation (Merritt et al., 1994; Marchak & Steinhauer, 2011). Longer artifact regions were discarded…..).

Regarding Claim 8, Wetzel teaches the a device for measuring pupil dilation response to sound (abstract), the device comprising
 
an infrared sensitive camera (page 385, left col., line 6-24, Pupil dilation was recorded by an infrared EyeLink 1000 (SR Research Ltd, Osgoode, ON, Canada) remote eye-tracker (250 Hz, sampling in 4 ms intervals), -- EyeLink 1000 comprising an infrared camera), 

a speaker (page 385, left col., line 6-24, The auditory stimuli were presented using Matlab. Sounds were presented via loudspeakers located to the left and right of the screen) , 

a display (page 385, left col, line 5-6, The video clip was presented at a TV screen), and 
a computer (--the infrared EyeLink 1000 remote eye-tracker comprising a computer);

wherein the device is adapted to present on the display to a subject a visually engaging video containing periodic changes (page 385, left col, line 1-4, During sound presentation participants watched a silent video. The video clip showed a female actor who played with toys and virtually interacted with the participants; --video has a frame rate); 

present to the subject sounds synchronized with the periodic changes of the video (fig. 1; Deviant sounds (pink noise, cry of a baby, phone ring, frequency deviant) were pseudo-randomly and rarely presented within a sequence of repeated simple standard sounds. Participants watched a silent video clip during the sound presentation; page 385, left col., line 6-24, The auditory stimuli were presented using Matlab. Sounds were presented via loudspeakers located to the left and right of the screen); 

record images from the camera directed toward the subject (page 385, left col., line 6-24, Pupil dilation was recorded by an infrared EyeLink 1000 (SR Research Ltd, Osgoode, ON, Canada) remote eye-tracker (250 Hz, sampling in 4 ms intervals), -- EyeLink 1000 comprising an infrared camera); 

process the images to measure pupil sizes (see fig. 2, Changes in pupil dilation observed in response to all sound types); and 

process the measured pupil sizes to determine, statistically, the presence of a pupil dilation response to the sound (see figs. 2 and 3, abstract, line 1-15, Results demonstrate that the PDR is a sensitive tool for the investigation of involuntary attention to sounds in preverbal children; page 386, left col., line 1-15, Statistical Analysis; Mean amplitudes of changes of the PDR were tested in a mixed-model analyses of variance…).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Maddess et al (US 8807753).

Regarding Claim 1, Maddess teaches a method for measuring pupil dilation response to sound (abstract; figs, 1 and 2; col. 17, line 38-45 and claim19), the method comprising: 

presenting on a display to a subject a visually engaging video containing periodic changes (fig. 1A-B, 1; fig. 2, 10, 12, 11, 13)

presenting to the subject sounds synchronized with the periodic changes of the video (col. 17, line 38-45, at a given ambient light level, their pupil has a capacity to respond to stimuli (e.g., visual, auditory or other) which is proportional to the mean pupil size K; col. 25, line 4-5, wherein the ensemble of stimuli is an ensemble of auditory stimuli); 

recording images from a camera directed toward the subject, where the camera is sensitive to infrared wavelengths (fig. 2, 18, 19; col. 12, line 44-67, Infrared light to illuminate the eyes was provided by light emitting diodes (LEDs) 17, and the pupillary contractions were recorded by detectors 18 and19 for recording the responses of each eye separately. The detectors may be video cameras, CCD detectors, photodiode detectors, simple power detectors or other suitable detector for recording the reflected infrared light from the subjects' eyes); 

processing the images to measure pupil sizes; processing the measured pupil sizes to determine, statistically, the presence of a pupil dilation response to the sound (col. 13, line 19-47, thereby providing a measure of the pupil diameters of each of the patient's eyes independently in real time and optionally also to estimate the responses of the retina of each eye to each of the independently modulated stimulus regions that are presented to the two eyes 16 during a particular test. Hence the pupil contraction recorded by the detectors 18 and 19 provides information about both the direct and consensual responses for each retina).

Regarding Claim 8, Maddess teaches the a device for measuring pupil dilation response to sound (abstract; figs, 1 and 2; col. 17, line 38-45 and claim19), the device comprising
 
an infrared sensitive camera (fig. 2, 18, 19; col. 12, line 44-67, The detectors may be video cameras, CCD detectors, photodiode detectors, simple power detectors or other suitable detector for recording the reflected infrared light from the subjects' eyes), 

a speaker (col. 25, line 4-5, wherein the ensemble of stimuli is an ensemble of auditory stimuli, --which comprising audio device), 

a display (fig. 2, 10, 11), and 
a computer (fig. 2, 19);

wherein the device is adapted to present on the display to a subject a visually engaging video containing periodic changes (fig. 1A-B, 1; fig. 2, 10, 12, 11, 13); 

present to the subject sounds synchronized with the periodic changes of the video (col. 17, line 38-45, at a given ambient light level, their pupil has a capacity to respond to stimuli (e.g., visual, auditory or other) which is proportional to the mean pupil size K; col. 25, line 4-5, wherein the ensemble of stimuli is an ensemble of auditory stimuli); 

record images from the camera directed toward the subject (fig. 2, 18, 19; col. 12, line 44-67, Infrared light to illuminate the eyes was provided by light emitting diodes (LEDs) 17, and the pupillary contractions were recorded by detectors 18 and19 for recording the responses of each eye separately. The detectors may be video cameras, CCD detectors, photodiode detectors, simple power detectors or other suitable detector for recording the reflected infrared light from the subjects' eyes); 

process the images to measure pupil sizes; and process the measured pupil sizes to determine, statistically, the presence of a pupil dilation response to the sound (col. 13, line 19-47, thereby providing a measure of the pupil diameters of each of the patient's eyes independently in real time and optionally also to estimate the responses of the retina of each eye to each of the independently modulated stimulus regions that are presented to the two eyes 16 during a particular test. Hence the pupil contraction recorded by the detectors 18 and 19 provides information about both the direct and consensual responses for each retina).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872